11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In re Riggin Gideon Valley,                  * Original Mandamus Proceeding

No. 11-20-00106-CR                           * April 23, 2020

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

    This court has considered Riggin Gideon Valley’s petition for writ of
mandamus and concludes that the petition for writ of mandamus should be
dismissed for want of jurisdiction. Therefore, in accordance with this court’s
opinion, the petition for writ of mandamus is dismissed.